DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/27/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 	The reply filed 10/27/21 affects the application 16/391,918 as follows:
1.      Claims 10, 13-17, 24 have been amended. New ground(s) rejections are set forth herein below. Claims 6, 10-25, the invention of Group II are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 6, 10-25 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 6, 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al. (Journal of Nanomedicine & Nanotechnology 2015, 6:1.1000254, pages 2-8) in view of Nationwide Children’s Hospital (Nationwide Children’s; 6/93, Revised 2/17), American Academy of Pediatrics (Helathychildren.Org; July 11, 2017), Fleming (US 20040039042 A1) and Alzate et al. (Starch/Stärke 2016, 68, 1038–1047).
Claim 6 is drawn to a process of treating a disease of the nose, mouth or throat comprising a step of applying nanoparticles comprising starch strands crosslinked with a phosphate crosslinker to the nose, mouth or throat, wherein the nanoparticles have a Z-averaqe size determined by dynamic light scattering of 200 nm or more.
El-Feky et al. disclose the preparation of different formulations of crosslinked starch nanoparticles (TPP-StNPs) loaded with insoluble drugs (abstract). Furthermore, El-Feky et al. disclose crosslinked starch nanoparticles loaded with drug (see abstract).  Also, El-Feky et al. disclose preparing or synthesizing native starch nanoparticles loaded with insoluble drugs such as indomethacin (IND) and Acyclovir (ACV) (abstract).  In addition, El-Feky et al. disclose that the sustained release of drugs were evaluated using entrapment efficiency and in vitro release (see abstract).  Also, El-Feky et al. disclose that the data obtained confirmed that there is no chemical interaction between drug (IND, ACV) and crosslinked starch nanoparticles. The results indicate that the best formula for IND loaded starch nanoparticles was 0.5g STPP and 20 mg IND while the best formula for ACV nanoparticles was at 0.5 g STPP and 50 mg ACV drug (see abstract).  Furthermore, El-Feky et al. disclose that the crosslinking agent is sodium tripolyphosphate (STPP) (a phosphate crosslinker) (see page 2, left col., 2nd paragraph).  Also, El-Feky et al. disclose TEM micrograph of IND and ACV loaded crosslinked starch nanoparticles (see page 5, left col., Figure 5).  In addition, El-Feky et al. disclose that acyclovir is an antiviral drug. It slows the growth and spread of the herpes virus in the body. It will not cure herpes, but it can lessen the symptoms of the infection. Acyclovir is converted by viral thymidine kinase to Acyclovir monophosphate, which is then converted by host cell kinases to Acyclovir triphosphate (ACV-TP). ACV-TP, in turn, competitively inhibits and inactivates HSV-specified DNA polymerases preventing further viral DNA synthesis without affecting the normal cellular processes (see page 1, right col., 3rd paragraph).  Also, El-Feky et al. disclose that indomethacin (IND), {2-{1-[(4-chlorophenyl) carbonyl]-5-methoxy-2-methyl-1H-INDl-3-yl} acetic acid}, has been used as a non-steroidal anti-inflammatory drug (NSAIDs) for topical pharmaceutical preparations. On the other hand, Acyclovir (ACV), {9-[(2-hydroxyethoxy)methyl] guanine}, is a synthetic purine nucleoside analogue derived from guanine considered the safest and most efficacious drug able to act against herpes simplex viruses (HSV-1 and HSV- 2) (see page 1, right col., last line to page 2, left col., 1st paragraph).  This means, implies or suggests that the Acyclovir (ACV) loaded crosslinked starch nanoparticles can be used to treat herpes simplex viruses, especially since the crosslinked starch nanoparticles is used as a carrier for Acyclovir (ACV).
In addition, El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body. Controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance (see page 1, left col. 1st paragraph).
	The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al. is that El-Feky et al. do not explicitly disclose or suggest treating a herpes simplex virus disease or infection of the mouth, per se.
 	Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) is a virus that causes infections. It is very contagious. There are two types of this virus. One type (HSV-1) usually causes sores around the lips or inside the mouth that are sometimes called fever blisters or cold sores. The other type (HSV-2) usually causes sores on the genitals (private parts). Either type can infect the mouth, genital area or another part of the body (see page 1 of 2, 1st paragraph).
American Academy of Pediatrics (AAP) discloses that cold sores (also called fever blisters or oral herpes) start as smallblisters that form around the lips and mouth. They sometimes appear on the chin, cheeks, and nose, too. After a few days, the blisters usually begin to ooze, then form a crust and heal completely in one to two weeks (see page 1 of 3, 2nd paragraph). Furthermore, AAP discloses that in children, cold sores are usually caused by the herpes simplex virus type 1 (HSV-1). Genital herpes is usually caused by a different strain, herpes simplex virus type 2(HSV-2), although both virus strains can cause sores in any part of the body (see page 1 of 3rd paragraph).
Fleming discloses a method for transdermal drug delivery of insoluble drugs, especially those with severe side effects (see abstract). Also, Fleming discloses that their invention describes a method for delivering insoluble drugs transdermally by making a suspension of the powdered form of the drug in an isotonic solution (see abstract). Furthermore, Fleming discloses that their invention also describes a solution of a powdered form of Carafate® in an isotonic solution, which can then be used to treat conditions such as acne, herpes simplex II cold sores, root canal wounds, and dry sockets after teeth have been removed (see abstract). In addition, Fleming discloses that their invention relates generally to a method for transdermal drug delivery whereby a drug is put into an isotonic solution and rubbed into the skin (see page 1, [0001]). Also, Fleming discloses that an outbreak of the disease Herpes Simplex II is often evidenced by cold sores at the corners of the mouth, that the cold sores, in addition to being unsightly, can also be painful (see pages 3-4, [0037]).  In addition, Fleming discloses that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) (see claims, especially claim 14). 
Alzate et al. disclose nanoparticles of native and modified cassava starches as carriers of the antimicrobial potassium sorbate (see abstract and title).  Furthermore, Alzate et al. disclose nanoparticle fraction for NCS (native cassava starch) and ACS (acetylated cassava starch), and also disclose that the nanoparticle sizes were around 23–255nm with zeta potential extending from -4 to -44mV (abstract). Also, Alzate et al. disclose a nanoparticle fraction with a size lower than 450 nm when analyzed in relation to the KS (potassium sorbate) content (see page 1043, right col., last paragraph).  In addition, Alzate et al. disclose native cassava starch cross-linked with the phosphate crosslinker STMP (i.e.; PCNCS) (see page 1042, right col., Table 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands 
crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
It should be noted that it is obvious to administer the composition to the lips to treat a herpes simplex virus (HSV) infection of the mouth since the mouth include the lips. Furthermore, it should be noted that it is obvious to prepare nanoparticles that have negative zeta potential as disclosed by El-Feky et al. and to determine the said potential at different pHs such as at a pH of 7.0 (neutral pH) and or at or near physiological pH so as to use to composition or nanoparticles most effectively in the treatment.  Also, it should be noted that the process comprising making the nanoparticles using a phase inversion emulsion process wherein a drug is included in a water phase of the phase inversion emulsion process does not render nanoparticles comprising starch strands crosslinked with a phosphate crosslinker different from El-Feky et al.’s nanoparticles comprising starch strands crosslinked with a phosphate crosslinker.
Furthermore, it should be noted that the manner by which the sizes of the nanoparticles are determined does not make their sizes different from the sizes of the nanoparticles disclosed by Alzate et al.

Claims 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. as applied to claim 6 above, and further in view of Kaptein et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Dec. 2010, Vol. 54, No. 12, p. 5269–5280).
Claim 11 is drawn to the process of claim 6 wherein the nanoparticles comprise a positively charged water-soluble drug.
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. do not disclose that the nanoparticles comprise a positively charged water-soluble drug, such as doxorubicin.
Kaptein et al. disclose that doxorubicin was earlier shown to be active against a variety of other viruses, such as HIV and herpes simplex virus (see page 2270, right col.).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.

Claims 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. as applied to claim 6 above, and further in view of Moore et al. (Journal of General Virology (2011), 92, 1493–1499).
Claim 13 is drawn to the process of claim 6 wherein the nanoparticles comprise a targeting ligand.	
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. do not disclose that the nanoparticles comprise a targeting ligand.
Moore et al. disclose that the isolation and characterization of aptamers that neutralize herpes simplex virus type 2 (HSV-2) (see abstract).  Furthermore, Moore et al. disclose that these aptamers bind the envelope glycoprotein (gD), are potent (IC50 of 20–50 nM) and are able to block infection pathways dependent on both major entry receptors, Nectin1 and HVEM (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Moore et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker and having a targeting ligand that is an aptamer as taught by Moore et al. instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Moore et al. disclose that aptarmer that can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Moore et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker and having a targeting ligand that is an aptamer as taught by Moore et al. instead of Acyclovir (ACV) loaded into the nanoparticles to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Moore et al. disclose that aptarmer that can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. as applied to claim 6 above, and further in view of Trksak (EP 1961769 A1).
Claim 15 is drawn to the process of claim 6 wherein the nanoparticles are made with 20-50 mol% sodium trimetaphosphate (STMP).
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. do not disclose using the phosphate crosslinker sodium trimetaphosphate (STMP), per se, to crosslink the starch.
Trksak discloses a process of making a starch crosslinked with sodium trimetaphosphate (STMP) or with a combination of sodium trimetaphosphate (STMP) and sodium tripolyphosphate (STPP) (see abstract).  Furthermore, Trksak discloses that the reaction has increased efficiency over the standard crosslinking process and/or reduced phosphorus effluent (see abstract).  Also, Trksak discloses using from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch (see page 4, [0022]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Trksak to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Trksak who discloses sodium trimetaphosphate (STMP) or sodium tripolyphosphate (STPP) (disclosed by El-Feky et al.) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Trksak to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Trksak who discloses sodium trimetaphosphate (STMP) or sodium tripolyphosphate (STPP) (disclosed by El-Feky et al.) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
It should be noted that it is obvious to use different amounts or percentages of sodium trimetaphosphate (STMP) such as 20 or 30 mol% of sodium trimetaphosphate (STMP) based on factors such as the drug used and based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky disclose the use of from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch.

Claims 10, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. as applied to claim 6 above, and further in view of Khiavi et al. (Adv Pharm Bull, 2015, 5(2), 209-216).
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. is that El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. do not disclose treating mouth cancer (cancer of the tongue) with their nanoparticles comprising starch chains or strands 
crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) in which the nanoparticles comprise doxorubicin.
	Khiavi et al. disclose that oral cancer is one of the most significant cancers in the world, and squamous cell carcinoma makes up about 94% of oral malignancies, and that the aim of their present study was to compare the efficacy of doxorubicin plus methotrexate - loaded nanoparticles on tongue squamous cell carcinoma (mouth cancer) induced by 4-Nitroquinoline 1-Oxide (4NQO) (see abstract). Furthermore, Khiavi et al. disclose that the results of their study showed that the use of doxorubicin plus methotrexate - loaded nanoparticles orally had more therapeutic effects than commercial doxorubicin plus methotrexate (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. to treat mouth cancer (tongue squamous cell carcinoma) as taught by Khiavi et al. with the nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) taught by El-Feky et al. and Alzate et al., and in which the nanoparticles comprise doxorubicin and methotrexate taught by Khiavi et al., based on factors such as the severity of the mouth cancer and the type of individual or patient treated, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. to treat mouth cancer (tongue squamous cell carcinoma) as taught by Khiavi et al. with the nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) taught by El-Feky et al. and Alzate et al., and in which the nanoparticles comprise doxorubicin and methotrexate taught by Khiavi et al., based on factors such as the severity of the mouth cancer and the type of individual or patient treated, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
It should be noted that it is obvious to contact or inject the nanoparticles into a tumor in the treatment of said oral cancer, since Khiavi et al. disclose that oral cancer can be treat with said nanoparticles composition comprising doxorubicin. 

Claims 14, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. as applied to claims 6 and 10 above, and further in view of Simmons et al. (Cancer. PLoS ONE 9(10): e96846, 2014).
The difference between Applicant’s claimed method and the method disclose or suggested by El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. is that El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. do not disclose using a cell targeting ligand that is an aptamer adapted for binding to a cancer cell.
	Simmons et al. disclose that anti-heparanase aptamers as potential diagnostic and
therapeutic agents for oral cancer (which includes tongue squamous cell carcinoma or mouth cancer) (see abstract and title). Also, Simmons et al. disclose that aptamers are short DNA or RNA oligonucleotides developed for diagnostic and therapeutic use that display high binding affinity and specificity for target molecule, that aptamers can penetrate tissues (bind to tissues) and be cleared from the plasma within minutes of intravenous administration without triggering an immune response, which can be useful when using them as diagnostic agents (see page 2, left col., 3rd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. to treat the oral cancer mouth cancer (which includes tongue squamous cell carcinoma) as taught by Khiavi et al. with the nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) taught by El-Feky et al. and Alzate et al., and in which the nanoparticles comprise doxorubicin and methotrexate taught by Khiavi et al., and also to use an aptamer that can bind to a cancer cell as taught by Simmons et al. which has the same utility of treating an oral cancer, based on factors such as the severity of the mouth cancer and the type of individual or patient treated, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
One having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Khiavi et al. to treat the oral cancer mouth cancer (which includes tongue squamous cell carcinoma) as taught by Khiavi et al. with the nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) taught by El-Feky et al. and Alzate et al., and in which the nanoparticles comprise doxorubicin and methotrexate taught by Khiavi et al., and also to use an aptamer that can bind to a cancer cell as taught by Simmons et al. which has the same utility of treating an oral cancer, based on factors such as the severity of the mouth cancer and the type of individual or patient treated, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.


Response to Arguments
Applicant's arguments with respect to claims 6, 10-25 have been considered but are not found convincing.
The Applicant argues that regarding the contents of the prior art, page 14 of the Office Action states that, "Mucous membranes are the moist skin that lines the inside parts of the body such as the mouth, nose and vagina." This statement appears to be a quotation from Nationwide Children's Hospital. This document is a brochure apparently written for patients, not a publication directed at a person of ordinary skill in the art. Applicant submits that mucous membranes are not skin.
However, Nationwide Children's article or document that has been published and is written to provide pertinent scientific information to the public including a person of ordinary skill in the art. In fact, the Examiner presently points out that this article was published on Nationwide Children's website (https://www.nationwidechildrens.org/conditions/herpes-simplex-virus). Also, obviously it is understood that the Nationwide Children's article or document is not referring to mucus membranes as being the skin that protects our external body but rather comparing it to being like a skin that covers, lines or protects the internal parts of your body. As admitted by Applicant, both can be referred to as membranes (i.e.; the skin being the cutaneous membrane and the mucus membrane being a membrane), but are different as pointed out in accord with Exhibit A and Exhibit B presented by Applicant. More importantly, is the fact that Nationwide Children's article or document indicates that mucous membranes lines the inside parts of the body such as the mouth, nose and vagina. And the statement with respect to skin disclose in Nationwide Children's article does not refute the teachings relied upon from the Nationwide Children's article. That is, even more importantly, Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) is a virus that causes infections. It is very contagious. There are two types of this virus. One type (HSV-1) usually causes sores around the lips or inside the mouth that are sometimes called fever blisters or cold sores. The other type (HSV-2) usually causes sores on the genitals (private parts). Either type can infect the mouth, genital area or another part of the body (see page 1 of 2, 1st paragraph). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands 
crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
The Applicant argues that transdermal drug delivery is recognized in the field of drug
delivery as distinct from delivery to a mucous membrane of the mouth. Exihibit C is an excerpt from an FDA guidance document, a complete copy of which is available at https:/Awww. fda.gov/regulatory-information/search-fda-guidance-documents/residual-drug-transdermal-and-related-drug-delivery-systems. As stated in the FDA guidance, transdermal drug delivery refers to delivery of a drug across the skin for systemic effect (i.e. introducing the drug into the circulatory system for distribution to the entire body). Transdermal drug delivery systems are distinct from transmucosal drug delivery systems, which are intended to deliver a drug though a mucosal membrane. Transdermal drug delivery systems are also distinct from topical drug delivery since topical drug delivery is intended to provide an effect on the local tissue, whereas transdermal drug delivery is intended to provide a systemic effect.
However, it should be noted that the treatment of a disease of mouth, nose or throat as claimed by Applicant (e.g.; independent claim 1) does not require any special means or route of administration or application such as by transdermal delivery or through a mucosal membrane of composition comprising the starch strands crosslinked with a phosphate crosslinker to the nose, mouth or throat.
More importantly, Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky et al. disclose or suggest using nanoparticles for transdermal drug delivery. That is, both Flemming and El-Feky et al. discloses or suggests transdermal drug delivery of insoluble drugs (see abstract).
In fact, Fleming discloses or suggests that transdermal drug delivery can be done or practiced by applying to or rubbing into to the skin and to the cold sores (e.g.; cold sores at the corners of the mouth) and root canal wounds (which is in the mouth).
In other words, Fleming discloses a method for transdermal drug delivery of insoluble drugs, especially those with severe side effects (see abstract). Also, Fleming discloses that their invention describes a method for delivering insoluble drugs transdermally by making a suspension of the powdered form of the drug in an isotonic solution (see abstract). Furthermore, Fleming discloses that their invention also describes a solution of a powdered form of Carafate® in an isotonic solution, which can then be used to treat conditions such as acne, herpes simplex II cold sores, root canal wounds, and dry sockets after teeth have been removed (see abstract). In addition, Fleming discloses that their invention relates generally to a method for transdermal drug delivery whereby a drug is put into an isotonic solution and rubbed into the skin (see page 1, [0001]). Also, Fleming discloses that an outbreak of the disease Herpes Simplex II is often evidenced by cold sores at the corners of the mouth, that the cold sores, in addition to being unsightly, can also be painful (see pages 3-4, [0037]).  In addition, Fleming discloses that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) (see claims, especially claim 14). 
It should be noted that parts of the mouth include the lips, vestibule, mouth cavity, gums, teeth, hard and soft palate, tongue and salivary glands.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
The Applicant argues that if El-Fecky implies the use of ACV loaded nanoparticles to
treat HSV, El-Feky's statement that ACV "slows the growth and spread of herpes virus in the
body" (page 1, right hand column, last full paragraph) is arguably consistent with systemic
drug delivery but does not suggest any topical application of the ACV loaded nanoparticles.
As indicated in Exhibit A to the Office Action, ACV is more effective when swallowed as a pill (i.e. oral systemic delivery) than when applied as a topical lotion. There is no meaning,
implication or suggestion that ACV loaded nanoparticles should be applied topically to a
mucosal membrane.
However, El-Feky et al. disclose the preparation of different formulations of crosslinked starch nanoparticles (TPP-StNPs) loaded with insoluble drugs (abstract). Furthermore, El-Feky et al. disclose crosslinked starch nanoparticles loaded with drug (see abstract).  Also, El-Feky et al. disclose preparing or synthesizing native starch nanoparticles loaded with insoluble drugs such as indomethacin (IND) and Acyclovir (ACV) (abstract).  In addition, El-Feky et al. disclose that the sustained release of drugs were evaluated using entrapment efficiency and in vitro release (see abstract).  Also, El-Feky et al. disclose that the data obtained confirmed that there is no chemical interaction between drug (IND, ACV) and crosslinked starch nanoparticles. The results indicate that the best formula for IND loaded starch nanoparticles was 0.5g STPP and 20 mg IND while the best formula for ACV nanoparticles was at 0.5 g STPP and 50 mg ACV drug (see abstract).  Furthermore, El-Feky et al. disclose that the crosslinking agent is sodium tripolyphosphate (STPP) (a phosphate crosslinker) (see page 2, left col., 2nd paragraph).  Also, El-Feky et al. disclose TEM micrograph of IND and ACV loaded crosslinked starch nanoparticles (see page 5, left col., Figure 5).  In addition, El-Feky et al. disclose that acyclovir is an antiviral drug. It slows the growth and spread of the herpes virus in the body. It will not cure herpes, but it can lessen the symptoms of the infection. Acyclovir is converted by viral thymidine kinase to Acyclovir monophosphate, which is then converted by host cell kinases to Acyclovir triphosphate (ACV-TP). ACV-TP, in turn, competitively inhibits and inactivates HSV-specified DNA polymerases preventing further viral DNA synthesis without affecting the normal cellular processes (see page 1, right col., 3rd paragraph).  Also, El-Feky et al. disclose that indomethacin (IND), {2-{1-[(4-chlorophenyl) carbonyl]-5-methoxy-2-methyl-1H-INDl-3-yl} acetic acid}, has been used as a non-steroidal anti-inflammatory drug (NSAIDs) for topical pharmaceutical preparations. On the other hand, Acyclovir (ACV), {9-[(2-hydroxyethoxy)methyl] guanine}, is a synthetic purine nucleoside analogue derived from guanine considered the safest and most efficacious drug able to act against herpes simplex viruses (HSV-1 and HSV- 2) (see page 1, right col., last line to page 2, left col., 1st paragraph).  This means, implies or suggests that the Acyclovir (ACV) loaded crosslinked starch nanoparticles can be used to treat herpes simplex viruses, especially since the crosslinked starch nanoparticles is used as a carrier for Acyclovir (ACV).
In addition, El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body. Controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance (see page 1, left col. 1st paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
	The Applicant argues Alzate does not disclose nanoparticles with a Z-average size determined by dynamic light scattering of 200 nm or more.
However, Alzate et al. disclose nanoparticles of native and modified cassava starches as carriers of the antimicrobial potassium sorbate (see abstract and title).  Furthermore, Alzate et al. disclose nanoparticle fraction for NCS (native cassava starch) and ACS (acetylated cassava starch), and also disclose that the nanoparticle sizes were around 23–255nm with zeta potential extending from -4 to -44mV (abstract). Also, Alzate et al. disclose a nanoparticle fraction with a size lower than 450 nm when analyzed in relation to the KS (potassium sorbate) content (see page 1043, right col., last paragraph).  In addition, Alzate et al. disclose native cassava starch cross-linked with the phosphate crosslinker STMP (i.e.; PCNCS) (see page 1042, right col., Table 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.


The Applicant argues that Exhibit A does not suggest or motivate applying the nanoparticles of El-Feky to the mucosal membranes of the mouth.
However, Exhibit A (Attached) points out that many patients with herpes lesions of their lips and mouth use topical creams or ointments to treat their sores, and that these includes topical creams and ointments like Zovirax (acyclovir) and Denavir (penciclovir) that are available and have been studied for oral herpes (herpes labialis). Here, it is important to note that Acyclovir (ACV) or Zovirax is the same drug of the loaded crosslinked starch nanoparticles that El-Feky et al. disclose or suggest can be used to treat herpes simplex viruses. Thus, based on El El-Feky et al., Nationwide Children’s Hospital and Alzate et al. it is obvious to administer or apply the composition to the mouth in the treatment of said HSV. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
The Applicant argues that Exhibit B implies a systemic delivery of IND through
the gastrointestinal tract. In any event, there is nothing to suggest that an IND loaded
nanoparticle should be applied to the nose, mouth or throat. Similarly, Kaptein provides no
reason to apply doxorubicin to a mucosal membrane of the mouth. The alleged advantages
discussed in El-Feky of carrying drugs to the target, releasing drugs in a controlled way etc.
are all in the context of transdermal drug delivery, not application to the nose, mouth or throat.
However, it should be noted that indomethacin (IND) is also considered as being a chemotherapeutic drug. For Example, indomethacin is known to perform its anticancer activity (i.e.; a chemotherapeutic drug) in different fashions, inhibiting proliferation via inducting apoptic death of tumor cells, reducing tumorigenesis by enhancing the immune response and inhibiting the angiogenesis (see Exhibit B; Attached).  In fact, Exhibit B is entitled “Indomethacin form Anti-Inflammatory to Anticancer Agent”.  Furthermore, as set forth in the rejection above, Kaptein et al. disclose that doxorubicin (a chemotherapeutic agent) was earlier shown to be active against a variety of other viruses, such as HIV and herpes simplex virus (see page 2270, right col.). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Kaptein et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since Kaptein et al. disclose that doxorubicin can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
The Applicant argues that the Office Action has not established that Alzate describes nanoparticles having a Z-average size determined by dynamic light scattering of greater than 200 nm. Further, the Office Action does not provide any reason why the skilled person would have
obviously modified the particle size in El-Feky towards any size described by Alzate.
Accordingly, the Z-average size ranges in claims 19, 20 and 21 are not obvious.
However, Alzate et al. disclose nanoparticles of native and modified cassava starches as carriers of the antimicrobial potassium sorbate (see abstract and title).  Furthermore, Alzate et al. disclose nanoparticle fraction for NCS (native cassava starch) and ACS (acetylated cassava starch), and also disclose that the nanoparticle sizes were around 23–255nm with zeta potential extending from -4 to -44mV (abstract). Also, Alzate et al. disclose a nanoparticle fraction with a size lower than 450 nm when analyzed in relation to the KS (potassium sorbate) content (see page 1043, right col., last paragraph).  In addition, Alzate et al. disclose native cassava starch cross-linked with the phosphate crosslinker STMP (i.e.; PCNCS) (see page 1042, right col., Table 1).  It should be noted that nanoparticles with nanoparticle sizes around 23–255nm or lower than 450 nm reads on or overlaps with nanoparticles of greater than 200 nm as claimed by Applicant. This is, Alzate et al. disclose or suggest nanoparticles of the sized claimed by Applicant.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming and Alzate et al. to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Alzate et al. who disclose that sodium trimetaphosphate (STMP) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles of sizes as taught by Alzate et al. such as  255nm or lower than 450 nm, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
In addition, it should be noted that it is obvious to administer the composition to the lips to treat a herpes simplex virus (HSV) infection of the mouth since the mouth include the lips. Furthermore, it should be noted that it is obvious to prepare nanoparticles that have negative zeta potential as disclosed by El-Feky et al. and to determine the said potential at different pHs such as at a pH of 7.0 (neutral pH) and or at or near physiological pH so as to use to composition or nanoparticles most effectively in the treatment.  Also, it should be noted that the process comprising making the nanoparticles using a phase inversion emulsion process wherein a drug is included in a water phase of the phase inversion emulsion process does not render nanoparticles comprising starch strands crosslinked with a phosphate crosslinker different from El-Feky et al.’s nanoparticles comprising starch strands crosslinked with a phosphate crosslinker.
Furthermore, it should be noted that the manner by which the sizes of the nanoparticles are determined does not make their sizes different from the sizes of the nanoparticles disclosed by Alzate et al.
The Applicant argues that Trksak does not relate to crosslinking starch to form a nanoparticle but rather to the crosslinking of starch to be used as food to increase its dietary fiber content (paragraph [0004]). Accordingly, Trksak does not provide any incentive to modify the use of STPP in the amounts disclosed by El-Feky. 
However, Trksak discloses a process of making a starch crosslinked with sodium trimetaphosphate (STMP) or with a combination of sodium trimetaphosphate (STMP) and sodium tripolyphosphate (STPP) (see abstract).  Furthermore, Trksak discloses that the reaction has increased efficiency over the standard crosslinking process and/or reduced phosphorus effluent (see abstract).  Also, Trksak discloses using from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch (see page 4, [0022]). Also, it should be noted that it is obvious to use different amounts or percentages of sodium trimetaphosphate (STMP) such as 20 or 30 mol% of sodium trimetaphosphate (STMP) based on factors such as the drug used and based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky disclose the use of from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of El-Feky et al., Nationwide Children’s Hospital, American Academy of Pediatrics (AAP), Fleming, Alzate et al. and Trksak to treat a herpes simplex virus (HSV) infection of the mouth or nose of an individual or patient comprising administering such as by transdermal delivery or by applying nanoparticles comprising starch chains or strands crosslinked with the phosphate crosslinker sodium trimetaphosphate (STMP) as taught by Trksak who discloses sodium trimetaphosphate (STMP) or sodium tripolyphosphate (STPP) (disclosed by El-Feky et al.) can be used, and also in which Acyclovir (ACV) is loaded into the nanoparticles, to the mouth or nose of said individual or patient, based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky et al. disclose that Acyclovir (ACV) can treat herpes simplex virus (HSV) infection and Nationwide Children’s Hospital discloses that herpes simplex virus (HSV) infects the mouth, and AAP discloses that herpes simplex virus type 1 (HSV-1) infects the mouth and nose (i.e.; causes cold sores of the mouth and nose), and also since Fleming discloses or suggests that a cold sore or acne caused by a Herpes Virus can be treated by the transdermal delivery of the drug(s) and El-Feky disclose or suggest using nanoparticles for transdermal drug delivery, and thus to expect that the said nanoparticles would improve the efficacy of the drug since El-Feky et al. disclose that pharmaceutical nanoparticles are submicron-sized, colloidal vehicles that carry drugs to the target or release drugs in a controlled way in the body and that controlled drug delivery offers advantages like reduced dosing frequency, better therapeutic control, reduced side effects, and, consequently, better patient compliance.
It should be noted that it is obvious to use different amounts or percentages of sodium trimetaphosphate (STMP) such as 20 or 30 mol% of sodium trimetaphosphate (STMP) based on factors such as the drug used and based on factors such as the severity of the infection or disease and the type of individual or patient treated, especially since El-Feky disclose the use of from about 1 to 20% STMP (sodium trimetaphosphate) by weight of the starch.

Applicant's arguments with respect to claims 6, 10-25 have been considered but are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623